VICKERY, J.
Larry Williams brought an action against Louise Bloch in the Cleveland Municipal Court in the sum of $200 to recover a balance due him on a promise of a reward offered him by Louise Bloch.
Williams, it seems, found a diamond bracelet worth several thousand dollars, and answered an advertisement found in the Plain Dealer. In doing so, Williams talked over the telephone to the husband of Louise Bloch and later met both husband and wife who identified the bracelet. Williams asked to have the reward paid to him as offered in the advertisement. He was paid $200 partly in cash and part by a worthless check which was later made good by Abe Bloch, the husband. Bloch gave his note for $200, the remaining part of the reward offered.
When due, the note was not paid and Williams got a judgment on it. The Municipal Court held in favor of Bloch on the ground that no promise of Louise Bloch was proved and that suit had already been brought against Abe Bloch. The Court of Appeals held:
Williams was entitled to recover against Louise Bloch unless the judgment against Abe Bloch on the note, was a bar; but nothing short of satisfaction of the judgment would operate as a bar.
Judgment reversed.